Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicants' supplemental amendment and arguments filed on 08/24/2022 following an examiner initiated interview are acknowledged; in said amendment, applicants’ have amended claims 1-2, 6-7, 10-15 and 17-19 and added a new claim 20. Thus, amended claims 1-15 and 17-20 are pending in this application and are being considered for examination.
Claims 1-5, 11-13 and 15, are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-10, 14 and 17-20, directed to a method of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement dated 06/10/2022, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/10/2022, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
Acknowledgment is also made of applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d). This application is 371 of PCT/EP2018/071733 filed on 08/10/2018 and claims the priority date of EPO Application 17185988.7 filed on 08/11/2017. 
Drawings
	The drawings submitted with the application on 02/10/2020 are accepted. 
	Information disclosure statement
The information disclosure statement (IDS) submitted on 02/10/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is considered and initialed by the examiner.
Examiner Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Poh K. Teng on 08/25/2022.
The application has been amended as follows:
In the Claims
Claim 12: in line 3, delete “miRNA or a shRNA;” and replace with “micro RNA (miRNA) or a short hairpin or small hairpin RNA (shRNA);”
Allowable Subject Matter
Claims 1-15 and 17-20 are allowed.

	The following is an examiner’s statement of reasons for allowance: Following a diligent search it was determined that the prior art neither teaches nor suggests a Chinese hamster ovary (CHO) cell, comprising at least one heterologous polynucleotide stably integrated into the S100A gene cluster of the CHO cell genome, wherein: the at least one heterologous polynucleotide is integrated upstream of the S100A3/A4/A5/A6 main gene cluster, into an upstream genomic target region corresponding to the sequence of SEQ ID NO: 1…, method of making and method of use of said CHO cell…, as recited in allowed claims 1-15 and 17-20.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652